--------------------------------------------------------------------------------

Exhibit 10.51


Execution Copy
 
 
SHARE PLEDGE AGREEMENT


THIS SHARE PLEDGE AGREEMENT (this “Share Pledge Agreement”), dated as
of _______________, 2008, is made by OccuLogix, Inc. (the “Pledgor”), a Delaware
corporation with executive offices located at 2600 Skymark Avenue, Building 9,
Suite 201, Mississauga, Ontario, L4W 5B2, Canada, in favor of Marchant
Securities Inc. (the “Pledgee”), in its capacity as the Collateral Agent under
that certain Loan Agreement, dated as of the date hereof, by and among the
Pledgor, the Lenders identified therein and the Pledgee (the “Loan Agreement”),
an Ontario corporation with offices located at 100 York Boulevard, Suite 404,
Richmond Hill, Ontario, L4B 1J8, Canada. 
 
BACKGROUND
 
A.            Pursuant to the Loan Agreement, the Lenders identified therein
have agreed to make available to the Pledgor a loan in an aggregate principal
amount of U.S.$3,000,000.
 
B.             The Pledgor agreed to secure its obligations under the Loan
Agreement by a pledge of 1,754,589 shares of the Series A Preferred Stock of
OcuSense, Inc. (the “Pledged Shares”), representing 50.1% of the issued and
outstanding shares of the capital stock of OcuSense, Inc., of which the Pledgor
is the legal and beneficial owner, pursuant to this Share Pledge Agreement.
 
C.             Pursuant to the Loan Agreement, each of the Lenders irrevocably
designated and appointed the Pledgee as the collateral agent of such Lender
under this Share Pledge Agreement, for the rateable benefit of the Lenders.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Share
Pledge Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Pledgor and the Pledgee hereby
agree as follows:
 
1.             Definitions.  In addition to the terms defined elsewhere in this
Share Pledge Agreement, capitalized terms that are not otherwise defined herein
have the meanings given to such terms in the Loan Agreement.
 
2.             Collateral.  The Pledged Shares, together with all proceeds
thereof, including any securities or monies received on account thereof and at
the time held by the Pledgee hereunder, are referred to herein as the
“Collateral”.

 
3.             Secured Obligations.  This Share Pledge Agreement is made by the
Pledgor for the benefit of the Pledgee in order to secure all indebtedness,
obligations and liabilities, present or future, absolute or contingent, matured
or not, at any time owing by the Pledgor to any of the Lenders, or remaining
unpaid to any of the Lenders, under or in connection with the Loan Agreement,
including:

 

--------------------------------------------------------------------------------

 
 
(a)           the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise, including upon the occurrence of an
Event of Default) of all obligations and liabilities of the Pledgor, now
existing or hereafter incurred under, or arising out of or in connection with,
the Loan Agreement; and
 
(b)           in the event of any proceeding for the collection of the Secured
Obligations (defined below) or the enforcement of this Share Pledge Agreement
after the failure to repay the Loan in full when due (whether at the stated
maturity, by acceleration or otherwise, including upon the occurrence of an
Event of Default), the reasonable expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Pledgee of its rights hereunder, together with
reasonable legal fees and disbursements actually incurred;
 
all such indebtedness, obligations and liabilities being referred to herein as
the “Secured Obligations”.
 
4.            Pledge.  In order to secure the full and prompt payment when due
of the Secured Obligations and for the purposes set forth in Section 3, the
Pledgor hereby:  (i) grants to the Pledgee a continuing first priority security
interest in the Collateral; (ii) pledges the Pledged Shares to, and deposits
them with, the Pledgee and agrees to deliver to the Pledgee all certificates
representing the Pledged Shares, accompanied by undated stock transfer powers
duly executed in blank on behalf of the Pledgor, or such other instruments of
transfer as are reasonably acceptable to the Pledgee, which certificates, stock
transfer powers and other instruments of transfer, if any, at the Pledgee’s
option, may be registered in the name of the Pledgee or its nominee on and after
the occurrence of an Event of Default that is continuing; and (iii) assigns,
transfers, hypothecates, mortgages, charges and sets over to the Pledgee all of
the Pledgor’s right, title and interest in and to the Pledged Shares; provided,
however, that the Pledgor shall be permitted to sell, or otherwise dispose of,
the Collateral if the proceeds of such sale or disposition shall be sufficient
to pay the Secured Obligations in full and shall be so used.  The Pledgee hereby
agrees, in connection with such sale or disposition, to make, do and execute and
deliver, or cause to be made, done and executed and delivered, such further
acts, deeds, assurances, documents and things as the Pledgor reasonably
requests, including, without limitation, to return to the Pledgor the
certificate representing the Pledged Shares.
 
5.             Attachment.  The Pledgor hereby acknowledges that the security
interest hereby created attaches upon the execution of this Share Pledge
Agreement (or, in the case of any after-acquired property, upon the date of
acquisition by the Pledgor of any rights therein), that value has been given by
the Pledgee and that the Pledgor has (or, in the case of any after-acquired
property, will have) rights in the Collateral or the power to transfer rights in
the Collateral to the Pledgee.
 
6.             Representations and Warranties.  The Pledgor hereby represents
and warrants to the Pledgee as follows:
 
(a)           The Pledgor has the requisite corporate authority and the legal
right to pledge the Pledged Shares pursuant to this Share Pledge Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           The Pledgor is the legal and beneficial owner of, and has good and
valid title to, the Pledged Shares, free from any liens, charges, security
interests, encumbrances or any rights of others that rank prior to, or pari
passu with, the security interested created hereby, other than such liens,
charges, security interests, encumbrances or rights as may be permitted under
the Loan Agreement.
 
(c)           The Pledged Shares have been duly and validly issued, are fully
paid and non-assessable and are not subject to any liens or any pre-emptive or
similar rights.
 
7.             Voting, etc. in Absence of Event of Default.  Unless and until an
Event of Default shall have occurred and be continuing, the Pledgor shall be
entitled to exercise any and all voting rights attaching to the Pledged Shares
and to give consents, waivers and ratifications in respect thereof.  The
Pledgor’s entitlement to exercise such voting rights and to give such consents,
waivers and ratifications shall cease for so long as an Event of Default shall
have occurred and be continuing, in which case Section 9 shall become
applicable.
 
8.             Dividends and Other Distributions.  Until the Secured Obligations
are paid in full, all non-cash dividends and other non-cash amounts paid or
payable in respect of the Pledged Shares (including, without limitation, the
below-listed items) shall form part of the Collateral and shall be held by the
Pledgee as part of the Collateral:
 
(a)           all other or additional stock, or other securities or property
(other than cash), paid or distributed by way of dividend or otherwise in
respect of the Pledged Shares;
 
(b)           all other or additional stock, or other securities or property
(other than cash), paid or distributed in respect of the Pledged Shares by
reason of a stock split, spin-off, split-up, reclassification, combination of
shares or other similar transaction; and
 
(c)           all other or additional stock, or other securities or property
(other than cash), paid or distributed in respect of the Pledged Shares by
reason of a consolidation, merger, exchange of stock, conveyance of assets,
liquidation or other similar transaction.
 
Unless and until an Event of Default shall have occurred and be continuing, all
cash dividends and other cash amounts paid or payable in respect of the Pledged
Shares shall not form part of the Collateral and shall not be held by the
Pledgee as part of the Collateral but, rather, shall be paid directly to the
Pledgor.
 
9.             Remedies.   Upon the occurrence of an Event of Default that is
continuing, the Pledgee shall be entitled to exercise all of its rights, powers
and remedies (whether vested in the Pledgee by this Share Pledge Agreement or
the Loan Agreement or by law) for the protection and enforcement of its rights
with respect to the Collateral, and, without derogating from the generality of
the foregoing, the Pledgee shall be entitled to take any or all of the following
actions, all of which the Pledgor hereby agrees to be commercially reasonable:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           to receive all amounts payable in respect of the Collateral;
 
(b)           to transfer all or any part of the Collateral into the Pledgee’s
name or the name or names of its nominee or nominees;
 
(c)           to vote all or any part of the Collateral and to give consents,
waivers or ratifications in respect thereof, and otherwise to act as though it
were the outright owner thereof, with the Pledgor hereby irrevocably
constituting and appointing the Pledgee the proxy and attorney-in-fact of the
Pledgor, with full power of substitution to do so; and
 
(d)           to sell, assign and deliver, or grant options to purchase, all or
any part of the Collateral, or any interest therein, at any public or private
sale, without demand of performance, for cash, on credit or for other property,
for immediate or future delivery without any assumption of credit risk, and for
such price and on such other terms as the Pledgee may determine in its
reasonable discretion, provided that at least ten days’ prior written notice of
such sale shall be given to the Pledgor, with each purchaser at any such sale
holding the Collateral so sold absolutely free from any claim or right on the
part of the Pledgor, and the Pledgor hereby waiving and releasing, to the
fullest extent permitted by law, any right or equity of redemption with respect
to the Collateral, whether before or after sale hereunder, and any right of
marshalling the Collateral and any other security for the Secured Obligations or
otherwise.
 
10.           Remedies Cumulative.  Each right, power and remedy of the Pledgee
provided for in this Share Pledge Agreement or the Loan Agreement or now or
hereafter existing at law or in equity shall be cumulative and concurrent and
shall be in addition to, and not in lieu of, every other such right, power or
remedy.  The exercise, or the commencement of the exercise, by the Pledgee of
any right, power or remedy provided for in this Share Pledge Agreement or the
Loan Agreement or now or hereafter existing at law or in equity shall not
preclude the simultaneous or subsequent exercise by the Pledgee of any or all
such other rights, powers and remedies, and no failure or delay on the part of
the Pledgee to exercise any such right, power or remedy shall operate as a
waiver thereof.  Unless otherwise required by this Share Pledge Agreement or the
Loan Agreement, no notice to, or demand on, the Pledgor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or shall constitute a waiver of any right of the Pledgee to take
any other or further action in any circumstances without notice or demand.
 
11.           Further Assurances.  The Pledgor hereby agrees that it will join
with the Pledgee in executing and, at the Pledgor’s expense, filing and
re-filing under the Uniform Commercial Code and similar legislation in Canada
such financing statements, continuation statements and other documents and in
such public offices as the Pledgee, acting reasonably, may deem necessary or
advisable to perfect and preserve the Pledgee’s security interest in the
Collateral, and the Pledgor hereby authorizes the Pledgee to file financing
statements and amendments thereto relating to any or all of the Collateral
without the Pledgor’s signature, where permitted by law, and agrees to make, do
and execute and deliver, or cause to be made, done and executed and delivered,
such further acts, deeds, assurances, documents and things as the Pledgee,
acting reasonably, may require or deem advisable to carry out the purposes and
intent of this Share Pledge Agreement and the Loan Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
12.           Rights and Duties of the Pledgee.
 
(a)           The Pledgee may perform any of its duties under this Share Pledge
Agreement by or through agents or attorneys-in-fact and shall be entitled to
rely upon the advice of counsel concerning all matters pertaining to such
duties.  The Pledgee shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact, provided that they were selected by the
Pledgee with reasonable care.
 
(b)           In holding the Collateral, the Pledgee and any nominee on its
behalf shall be bound to exercise only the same degree of care as it would
exercise with respect to similar property of its own, of similar value held in
the same place.  The Pledgee and any nominee on its behalf will be deemed to
have exercised reasonable care with respect to the custody and preservation of
the Collateral if it takes such action for that purpose as the Pledgor
reasonably requests in writing.  However, failure of the Pledgee or its nominee
to comply with any such request will not, in and of itself, be deemed a failure
to exercise reasonable care.
 
13.           Discharge of Security.  In the event of a permitted sale or other
disposition by the Pledgor of any of the Collateral, the security interest
therein shall terminate automatically and be deemed discharged and
released.  The Pledgee, at the Pledgor’s expense, shall execute and deliver such
discharges and other instruments necessary or advisable for the purposes of
releasing and discharging such security interest, of recording the provision or
effect thereof in any public office where it may be registered or recorded and
of more fully and effectively carrying out the intent of this Section 13.
 
14.           Termination and Release.  Upon the payment in full of the Secured
Obligations, this Share Pledge Agreement shall terminate and, other than as
explicitly provided herein, be of no further force or effect and the security
interest in the Collateral shall be deemed discharged and released.  The
Pledgee, at the Pledgor’s expense, shall execute and deliver such discharges and
other instruments necessary or advisable for the purposes of releasing and
discharging such security interest, of recording the provision or effect thereof
in any public office where it may be registered or recorded and of more fully
and effectively carrying out the intent of this Section 14.  The obligations
under this Section 14 shall survive the termination of this Share Pledge
Agreement.
 
15.           Amendments; Waivers.  No provision of this Share Pledge Agreement
may be amended or waived except in a written instrument signed, (i) in the case
of an amendment, by the Pledgor, Required Lenders and the Pledgee or (ii) in the
case of a waiver, by the party against whom enforcement of any such waiver is
sought, provided that, in the case of waiver by the Pledgee, on behalf of all of
the Lenders, such written instrument shall be signed by Required Lenders.  No
waiver of any default with respect to any provision, condition or requirement of
this Share Pledge Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.  The Pledgee may enter into technical, minor or administrative amendments
to this Share Pledge Agreement without the consent of the Lenders.
 
 
5

--------------------------------------------------------------------------------

 
 
16.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective in accordance with the notices provision
of the Loan Agreement.
 
17.           Conflict.  To the extent of any conflict or inconsistency between
the provisions of the Loan Agreement, on the one hand, and the provisions of
this Share Pledge Agreement, on the other hand, the former shall prevail.
 
18.           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
19.           Successors and Assigns.  This Share Pledge Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.
 
20.           Governing Law; Venue.  ALL QUESTIONS CONCERING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS SHARE PLEDGE AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF
ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.  THE PARTIES HERETO
HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
PROVINCE OF ONTARIO FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY ANY OF THE
PARTIES HERETO, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY OF THE OTHER PARTIES
HERETO, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY
SUCH COURT OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.
 
21.           Execution.  This Share Pledge Agreement may be executed and
delivered in one or more counterparts (including by facsimile or e-mail
transmission), all of which when taken together shall be considered one and the
same agreement.  In the event that any signature is delivered by facsimile
transmission or e-mail attachment, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or e-mail-attached
signature page were an original thereof.
 
22.           Severability.  If any provision of this Share Pledge Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Share Pledge
Agreement shall not in any way be affected or impaired thereby and the parties
will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Share Pledge Agreement.
 
23.           Executed Copy.  The Pledgor acknowledges receipt of a fully
executed copy of this Share Pledge Agreement.
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Share Pledge
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.
 

 
OCCULOGIX, INC.
         
By:
“William G. Dumencu”
   
Name:
William G. Dumencu
   
Title:
Chief Financial Officer and Treasurer
                 
MARCHANT SECURITIES INC., as the Collateral Agent
         
By:
“Gregory L. Marchant”
   
Name:
Gregory L. Marchant
   
Title:
President and CEO

 
 
 7

--------------------------------------------------------------------------------